Case 1:18-cv-10661-RMB-KMW Document 107-13 Filed 03/27/20 Page 1 of 15 PageID: 3268




                    EXHIBIT 46
Case 1:18-cv-10661-RMB-KMW Document 107-13 Filed 03/27/20 Page 2 of 15 PageID: 3269




   Patrick J. Perrone
   patrick.perrone@klgates.com
   Loly G. Tor
   loly.tor@klgates.com
   K&L GATES LLP
   One Newark Center, 10th Fl.
   Newark, NJ 07102
   P: 973-848-4000
   F: 973-848-4001

   Michael S. Nelson (pro hac vice)
   michael.nelson@klgates.com
   K&L GATES LLP
   K&L Gates Center
   210 Sixth Avenue
   Pittsburgh, PA 15222
   P: 412.355.6245
   F: 412.355.6501

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

   THOMAS GORCZYNSKI,
                                                   Case No. 1:18-cv-10661-RMB-KMW
            Individually and on behalf of others
            similarly situated,                    Hon. Renee Marie Bumb, U.S.D.J.
                                                   Hon. Karen M. Williams, U.S.M.J.
            Plaintiff,

   v.

   ELECTROLUX HOME PRODUCTS, INC.,
   SUPER K CORPORATION d/b/a ABC
   DISCOUNT APPLIANCES, MIDEA
   AMERICA CORP., AND MIDEA
   MICROWAVE AND ELECTRICAL
   APPLIANCES MANUFACTURING CO.,
   LTD., AND ABC CORPS. 1-10,

            Defendants.

        DEFENDANT ELECTROLUX HOME PRODUCTS, INC.’S OBJECTIONS AND
         SUPPLEMENTAL RESPONSES TO PLAINTIFF’S AMENDED REQUESTS
          FOR ADMISSIONS DIRECTED TO DEFENDANT ELECTROLUX HOME
                              PRODUCTS, INC.




   303673173 v1
Case 1:18-cv-10661-RMB-KMW Document 107-13 Filed 03/27/20 Page 3 of 15 PageID: 3270




            Pursuant to Federal Rules of Civil Procedure 26 and 36 and the Local Rules of the United

   States District Court for the District of New Jersey, Defendant Electrolux Home Products, Inc.

   (“Electrolux”), by and through its counsel, K&L Gates LLP, hereby objects and provides

   supplemental responses to Plaintiff’s Amended Requests for Admissions Directed to Defendant

   Electrolux Home Products, Inc. (the “Requests”).

                                      GENERAL OBJECTIONS

            The following General Objections apply to all aspects of the Requests and shall have the

   same force and effect as if set forth in full in response to each specific Request for Admission in

   the Requests. Although the General Objections may be specifically referenced in a response, the

   failure to mention a General Objection specifically is not to be construed as a waiver of any such

   objection. Moreover, the assertion of the same, similar, or additional objections in response to a

   specific Request for Admission does not waive or modify any of the General Objections as set

   forth below. Electrolux reserves the right to amend or supplement these objections as may be

   appropriate.

            1.        Electrolux objects to the Requests to the extent that they seek to elicit an

   admission that is neither relevant to the subject matter of this litigation nor reasonably calculated

   to lead to the discovery of admissible evidence, and as such, imposes undue burden and expense

   upon Electrolux. To the extent that Electrolux responds to the Requests, it does not concede that

   the admission requested is relevant to the subject matter of this litigation or reasonably calculated

   to lead to the discovery of admissible evidence.

            2.        Electrolux objects to the Requests to the extent that they seek information that

   is not known or reasonably available to Electrolux.




                                                      2
   303673173 v1
Case 1:18-cv-10661-RMB-KMW Document 107-13 Filed 03/27/20 Page 4 of 15 PageID: 3271




            3.         Electrolux objects to the Requests to the extent that they seek information that

   is protected by the attorney-client privilege, the work product doctrine, or any other applicable

   privilege, protection, doctrine, restriction, or immunity from disclosure. Nothing contained in

   these responses is intended to or shall constitute a waiver of any such privilege, protection,

   doctrine, restriction, or immunity from disclosure.          The inadvertent production of any

   information protected by the attorney-client privilege, the work product doctrine, or any other

   applicable privilege, protection, doctrine, restriction, or immunity from disclosure is not intended

   and is not to be construed to constitute a waiver, and Electrolux reserves its right to recall any

   such information.

            4.         Electrolux objects to the Requests to the extent that they exceed, contradict, or

   attempt to impose an obligation greater than that imposed by the Federal Rules of Civil

   Procedure, any other applicable procedural rules, case law, or statutes governing the proper

   scope of discovery, or any applicable Court order.

            5.         Electrolux objects to the Requests to the extent that they are vague, ambiguous,

   overly broad, unduly burdensome, or not stated with reasonable particularity.

            6.         Electrolux objects to the Requests to the extent that they call for legal

   conclusions.

            7.         Electrolux objects to the Requests to the extent that they seek information that

   is cumulative and/or duplicative of information sought by Plaintiff through other methods of

   discovery, particularly the broad and voluminous interrogatories and document requests served

   on Electrolux by Plaintiff.




                                                     3
   303673173 v1
Case 1:18-cv-10661-RMB-KMW Document 107-13 Filed 03/27/20 Page 5 of 15 PageID: 3272




            8.       Electrolux objects to the Requests to the extent that they seek information that

   is already in Plaintiff’s possession or is obtainable from some other source that is more

   convenient, less burdensome, or less expensive.

            9.       Electrolux objects to the Requests to the extent that they seek the disclosure of

   confidential information, proprietary business information, trade secrets, or any other private

   information.

            10.      Electrolux objects to the Requests to the extent that they seek information

   protected by any protective order, confidentiality order, or non-disclosure agreement binding on

   Electrolux.

            11.      Electrolux objects to the Requests to the extent that they are premature because

   investigation of facts and other information relating to the claims at issue in this action are

   ongoing. Electrolux’s response to each Request will be based only upon such documents and

   information as are known or reasonably available to Electrolux at the time of such response.

   Electrolux anticipates that further investigation and analysis of the claims at issue in this action

   may disclose additional information which may be relevant to the Requests. Electrolux reserves

   the right to revise, correct, supplement, clarify, or amend at any time any and all of its objections

   and responses to the Requests as additional information is obtained or becomes available or

   known to Electrolux.

            12.      In responding to the Requests, Electrolux does not waive, intends to preserve,

   and is preserving (a) all objections to competency, relevance, materiality, privilege, and

   admissibility; (b) all rights to object on any ground to the use of any testimony in any subsequent

   proceeding including the trial of this or any other action; and (c) all rights to revise, correct,




                                                     4
   303673173 v1
Case 1:18-cv-10661-RMB-KMW Document 107-13 Filed 03/27/20 Page 6 of 15 PageID: 3273




   supplement, clarify, and/or amend any of the responses herein at any time. Electrolux expressly

   reserves the right to object to further discovery into the subject matter of the Requests.

            13.      Electrolux’s failure to object to the Requests on a particular ground shall not be

   construed as a waiver of its right to object on that ground or any additional ground at a later time.

            14.      Electrolux reserves the right to introduce into evidence at trial, or at any other

   proceeding in this action, information, documents, and other materials discovered subsequent to

   the date of Electrolux’s responses and objections to the Requests.

            15.      Electrolux objects to the Definitions and Instructions in the Requests to the

   extent that they seek to impose burdens and obligations on Electrolux beyond those set forth in

   the Federal Rules of Civil Procedure and any applicable case management orders. Electrolux is

   not obligated to follow the Instructions to the extent they are inconsistent with the Federal Rules

   of Civil Procedure or any applicable case management orders.

            16.      Electrolux objects to the Definitions and Instructions in the Requests to the

   extent that they imply factual or legal conclusions regarding any matters at issue in this litigation.

   By responding to the Requests, Electrolux does not concede the import of any misleading

   statement, inaccurate assumption, or mischaracterization of facts contained in the Requests.

            17.      Electrolux objects to the definitions of “YOU,” and “YOUR” contained in the

   Requests on the grounds that they are overly broad, unduly burdensome, and seek discovery that

   is neither relevant to the subject matter of this litigation nor reasonably calculated to lead to the

   discovery of admissible evidence. As defined by the Requests, these terms encompass corporate

   entities that include not only Electrolux but also “its predecessors and successors in interest, its

   present and former officers, directors, and employees, its parent, subsidiaries, divisions, entities,

   and affiliated companies (foreign and domestic), and its attorneys, representatives, agents and all


                                                     5
   303673173 v1
Case 1:18-cv-10661-RMB-KMW Document 107-13 Filed 03/27/20 Page 7 of 15 PageID: 3274




   other persons acting or authorized to act on its behalf, including third party entities.” As such,

   the Requests seek to elicit admissions from individuals and corporate entities other than

   Electrolux over whom Electrolux has no control and/or who bear no relationship whatsoever to

   any matters at issue in this litigation. Electrolux will interpret the term “YOU” or “YOUR” in

   every instance to refer solely to Defendant, Electrolux Home Products, Inc.

            18.      Electrolux objects to the defined term “STAINLESS STEEL HANDLES” on

   the grounds that the definition is overly broad and seeks information that is neither relevant to

   the subject matter of this litigation nor reasonably calculated to lead to the discovery of

   admissible evidence, and would impose undue burden on Electrolux. Electrolux further objects

   to the definition to the extent it assumes that Electrolux designed and/or manufactured the

   stainless steel handles. To the contrary, Electrolux contracted with third-party suppliers to design

   and manufacture its over-the-range microwaves. Electrolux was responsible for ensuring that the

   Electrolux microwaves contained the requisite visual brand language and that the units had

   satisfactory fit, feel and finish. For purposes of these responses, Electrolux defines “STAINLESS

   STEEL HANDLES” to mean the stainless steel microwave handle on any “MICROWAVE,” as

   that term is defined below.

            19.      Electrolux objects to the defined term “MICROWAVES” on the grounds that

   the definition is overly broad and seeks information that is neither relevant to the subject matter

   of this litigation nor reasonably calculated to lead to the discovery of admissible evidence, and

   would impose an undue burden on Electrolux. The definition is not limited in scope to the

   MICROWAVE purchased by Plaintiff as alleged in Plaintiff’s Complaint, Model No.

   FGMV154CLFA, and does not contain any temporal limitations. Electrolux further objects to

   the definition to the extent it assumes that Electrolux designed and/or manufactured its over-the-


                                                    6
   303673173 v1
Case 1:18-cv-10661-RMB-KMW Document 107-13 Filed 03/27/20 Page 8 of 15 PageID: 3275




   range microwaves. To the contrary, Electrolux contracted with third-party suppliers to design

   and manufacture its over-the-range microwaves. Electrolux was responsible for ensuring that the

   microwaves contained the requisite visual brand language and that the units had satisfactory fit,

   feel and finish.    For purposes of these responses, Electrolux defines “MICROWAVE” to mean

   the following over-the-range microwaves:       E30MH65QPS; FFMV152CLW; FFMV154CLS;

   FFMV162LW; FFMV164LS; FGBM185KF; FGBM187KB; FGBM187KW; FGBM205KF;

   FGMV154CLF; FGMV174KF; FGMV174KM; FGMV175QF; FGMV185KF; FGMV205KF;

   FPMV189KF and LFMV164QF.

                  SPECIFIC OBJECTIONS AND RESPONSES TO THE REQUESTS

   Request for Admission No. 1

   The putative Class as defined in the COMPLAINT is sufficiently numerous such that
   joinder of all members is impracticable under Federal Rule of Civil Procedure 23(a)(1),
   even if limited to MICROWAVE sales with handle part number 5304481502.

   Response

              In addition to its General Objections, which are incorporated by reference, Electrolux

   also objects to this Request on the grounds that it seeks a legal conclusion regarding the number

   of putative class members necessary to satisfy the numerosity requirement set forth in Fed. R.

   Civ. P. 23. Electrolux further objects to this Request as premature because fact discovery has not

   yet concluded and because the Court has not yet considered a class certification motion, which

   will define the universe of class members, if any.

              Subject to and without waiving the foregoing objections, Electrolux states that after a

   reasonable inquiry of the information known or readily available to it, Electrolux does not have

   sufficient information to admit or deny this Request. By way of further response, Electrolux

   does not sell its microwaves to consumers. As a result, Electrolux is generally unaware as to the


                                                    7
   303673173 v1
Case 1:18-cv-10661-RMB-KMW Document 107-13 Filed 03/27/20 Page 9 of 15 PageID: 3276




   specific identity or location of persons to whom its products were ultimately sold, or when those

   sales took place.


   Request for Admission No. 2

   The handles bearing Plaintiff’s handle part number 5304481502 are manufactured pursuant to a
   uniform design.

   Response

              In addition to its General Objections, which are incorporated by reference, Electrolux

   objects to this Request on the grounds that the term “uniform” is not defined and is ambiguous.

   Electrolux also objects to this Request to the extent that it seeks information in the possession,

   custody or control of third parties and not Electrolux.

              Subject to and without waiving these objections, Electrolux admits that there have been

   no changes to the design of handles bearing handle part number 5304481502. By way of further

   response, Electrolux states that it is not aware of any changes to the manufacturing process for

   handles bearing handle part number 5304481502.


   Request for Admission No. 3

   Each STAINLESS STEEL HANDLE is manufactured pursuant to its own uniform design.

   Response

              In addition to its General Objections, which are incorporated by reference, Electrolux

   objects to this Request on the grounds that the term “uniform” is not defined and is ambiguous.

   Electrolux also objects to this Request to the extent that it seeks information in the possession,

   custody or control of third parties and not Electrolux.

              Subject to and without waiving these objections, Electrolux admits that there have been

   no changes to the various designs of the stainless steel handles on the microwaves supplied by

                                                    8
   303673173 v1
Case 1:18-cv-10661-RMB-KMW Document 107-13 Filed 03/27/20 Page 10 of 15 PageID: 3277




    Electrolux. By way of further response, Electrolux states that it is not aware of any changes to

    the manufacturing processes for the various STAINLESS STEEL HANDLES on the

    MICROWAVES, as these terms are defined by Electrolux.


    Request for Admission No. 4

    Plaintiff and other members of the Class are “consumers” within the meaning of the New Jersey
    Consumer Fraud Act.

    Response

             In addition to its General Objections, which are incorporated by reference, Electrolux

    objects to this Request on the grounds that the New Jersey Consumer Fraud Act does not define

    “consumers.” Electrolux further objects to this Request on the grounds that it is not limited in

    time or in scope to the subject matter of this litigation.

             Subject to and without waiving the foregoing objections, Electrolux admits that Plaintiff

    Gorczynski is a consumer with respect to the MICROWAVE that he purchased that is the subject

    matter of his Amended Complaint. With respect to the “other members of the Class,” Electrolux

    responds that it has made a reasonable inquiry and that the information it knows or can readily

    obtain is insufficient to enable it to admit or deny the Request.


    Request for Admission No. 5

    The MICROWAVES are “merchandise” within the meaning of the New Jersey Consumer Fraud
    Act.

    Response

             Electrolux incorporates its General Objections herein. Electrolux further objects to this

    Request on the grounds that it is vague because it does not identify the specific definition of

    “merchandise” on which the Request is based.


                                                       9
    303673173 v1
Case 1:18-cv-10661-RMB-KMW Document 107-13 Filed 03/27/20 Page 11 of 15 PageID: 3278




             Subject to and without waiving the foregoing objections, and using the definition of

    “merchandise” set forth in the New Jersey Consumer Fraud Act at N.J.S.A. 56:8-1(c), which

    defines “merchandise” to “include any objects, wares, goods, commodities, services or anything

    offered, directly or indirectly to the public for sale,” this Request is admitted.


    Request for Admission No. 6

           The MICROWAVES are “consumer products” as that term is defined in 15 U.S.C. §
    2301(1).

    Response

             Electrolux incorporates its General Objections herein. Subject to and without waiving the

    foregoing objections, this Request is admitted.


    AMENDED Request for Admission No. 7

    YOU are a “supplier” of MICROWAVES as that term is defined in 15 U.S.C. § 2301(4).

    Response

             Electrolux incorporates its General Objections herein. Electrolux further objects to this

    Request on the grounds that it is not limited in time or in scope to the subject matter of this

    litigation and is overly broad and unduly burdensome. Subject to and without waiving the

    foregoing objections, this Request is admitted.


    AMENDED Request for Admission No. 8

    YOU are a “warrantor” of MICROWAVES as that term is defined in 15 U.S.C. § 2301(5).

    Response

             Electrolux incorporates its General Objections herein. Electrolux further objects to this

    Request on the grounds that it is not limited in time or in scope to the subject matter of this


                                                      10
    303673173 v1
Case 1:18-cv-10661-RMB-KMW Document 107-13 Filed 03/27/20 Page 12 of 15 PageID: 3279




    litigation and is overly broad and unduly burdensome. Subject to and without waiving the

    foregoing objections, this Request is admitted.


    Request for Admission No. 9

    The MICROWAVE is a consumer good and YOUR “DISCLAIMER OF IMPLIED
    WARRANTIES; LIMITATIONS OF REMEDIES” is unenforceable pursuant to New Jersey
    Commercial Code 12A:2-316(2).

    Response

             In addition to its General Objections, which are incorporated by reference, Electrolux

    objects to this Request on the grounds that it seeks a legal conclusion regarding the applicability

    of New Jersey Commercial Code 12A:2-316(2).

             Subject to and without waiving the foregoing objections, Electrolux admits that the

    MICROWAVE is a consumer good. Electrolux denies the remainder of this Request.


    Request for Admission No. 10

    The “DISCLAIMER OF IMPLIED WARRANTIES; LIMITATIONS OF REMEDIES” was not
    separately acknowledged by the signature of Plaintiff Gorczynski.

    Response

             In addition to its General Objections, which are incorporated by reference, Electrolux

    objects to this Request on the grounds that it is neither relevant to the subject matter of this

    litigation nor reasonably calculated to lead to the discovery of admissible evidence. Electrolux

    further objects to this Request on the grounds that it assumes that such a policy is required.

             Subject to and without waiving the foregoing objections, Electrolux admits that Plaintiff

    Gorczynski did not separately acknowledge by his signature the “Disclaimer of Implied

    Warranties; Limitations of Remedies” to Electrolux.



                                                      11
    303673173 v1
Case 1:18-cv-10661-RMB-KMW Document 107-13 Filed 03/27/20 Page 13 of 15 PageID: 3280




    Request for Admission No. 11

    YOU had no policy that required the “DISCLAIMER OF IMPLIED WARRANTIES;
    LIMITATIONS OF REMEDIES” for YOUR MICROWAVE(S) to be separately acknowledged
    by the signature of the MICROWAVE buyer in New Jersey.

    Response

             In addition to its General Objections, which are incorporated by reference, Electrolux

    objects to this Request on the grounds that it is neither relevant to the subject matter of this

    litigation nor reasonably calculated to lead to the discovery of admissible evidence. Electrolux

    further objects to this Request on the grounds that it assumes that such a policy is required.

             Subject to and without waiving the foregoing objections, this Request is admitted.


    Request for Admission No. 12

    If YOU were ordered to replace the STAINLESS STEEL HANDLES on these MICROWAVES,
    a qualified service technician would need to dissemble the door of each microwave, install the
    new handle, reassemble and reinstall the microwave door and then inspect the unit to ensure
    functionality, which would result in $91.00 average labor cost to YOU for such repairs.

    Response

             Electrolux incorporates its General Objections herein. Electrolux further objects on the

    grounds that the term “dissemble” should read “disassemble.” Subject to and without waiving

    the foregoing objections, this Request is admitted.


    Request for Admission No. 13

    The STAINLESS STEEL HANDLES listed by Handle Part number above are hollow and are
    manufactured from stainless steel walls that range from 0.8 mm to 1.2 mm in thickness.

    Response

             Electrolux incorporates its General Objections herein. Subject to and without waiving the

    foregoing objections, this Request is admitted.


                                                      12
    303673173 v1
Case 1:18-cv-10661-RMB-KMW Document 107-13 Filed 03/27/20 Page 14 of 15 PageID: 3281




    Request for Admission No. 14

    YOU did not provide any warning to Plaintiff or any Class member that the surface temperature
    of the STAINLESS STEEL HANDLES of the MICROWAVES may become elevated with the
    operation of the cooking surface below the MICROWAVES.

    Response

             In addition to its General Objections, which are incorporated by reference, Electrolux

    objects that this Request is overbroad and does it contain any temporal limitations. Electrolux

    also objects to this Request because the statement “that the surface temperature of the

    STAINLESS STEEL HANDLES of the MICROWAVES may become elevated” is vague and

    ambiguous.

             Subject to and without waiving the foregoing objections, Electrolux admits that the

    relevant use and care instructions did not and do not include a written warning regarding the

    temperature of the STAINLESS STEEL HANDLES at issue during operation of the cooking

    surface below. By way of further response, Electrolux states that no such warning is required.




                                                   13
    303673173 v1
Case 1:18-cv-10661-RMB-KMW Document 107-13 Filed 03/27/20 Page 15 of 15 PageID: 3282




                                    CERTIFICATE OF SERVICE

             I certify that, on September 18, 2019, I served a copy of the attached document on the

    following counsel for Plaintiff by electronic mail and regular mail:

                           Simon Bahne Paris, Esq.
                           Patrick Howard, Esq.
                           Charles J. Kocher, Esq.
                           SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
                           One Liberty Place, 52nd Floor
                           1650 Market Place
                           Philadelphia, PA 191 03
                           sparis@smbb.com
                           phoward@smbb.com
                           ckocher@smbb.com
                           Counsel for Plaintiff

                           Gerhard P. Dietrich
                           Gabrielle A. Giombetti
                           WARD GREENBERG HELLER & REIDY LLP
                           1835 Market St., Suite 650
                           Philadelphia, PA 19103
                           gdietrich@wardgreenberg.com
                           ggiombetti@wardgreenberg.com
                           Attorneys for Midea America Corp.



                                                         s/ Loly G. Tor
                                                         Loly G. Tor




                                                    14
    303673173 v1
